DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taine et al. (US 2019/0166985) in view of Meyer (US 2,017,567).
With respect to claim 1, Taine et al. discloses the claimed hair coloring brush except for the curved bottom end and the bristles each having an end portion with the end portions forming a curved surface. Taine et al. discloses a hair coloring brush comprising: 
a central base portion having a front side, and an indentation formed in the front side, the indentation having a curved bottom end as shown below in the image taken from Taine et al.: 
[AltContent: ][AltContent: textbox (central base portion)][AltContent: textbox (central curved non-indented surface)][AltContent: ][AltContent: textbox (central indented portion with central indented surface)][AltContent: textbox (curved bottom end)][AltContent: ][AltContent: textbox (second curved side)][AltContent: rect][AltContent: ][AltContent: ][AltContent: textbox (first curved side)][AltContent: ][AltContent: oval][AltContent: textbox (second rounded corner)][AltContent: ][AltContent: textbox (first rounded corner)][AltContent: ] 
    PNG
    media_image1.png
    339
    334
    media_image1.png
    Greyscale


 a first rounded corner, a second rounded corner, a central indented portion, a first curved side positioned between the first rounded corner and the central indented portion, and a second curved side positioned between the second rounded corner and the central indented portion (as annotated above), the indentation providing an area for grasping the brush, the curved bottom end provides a curved bottom surface against which fingers of an operator may be positioned in a curved manner for controlling the brush and the central indented portion having a central indented surface against which a finger of an operator may be positioned for controlling the brush, and a central curved non-indented surface formed between (in the combination) the curved end portion and the curved bottom end (as indicated above).
Taine et al. further discloses a pick handle 12 extending from the central base portion; and
a plurality of bristles 40 extending out from the end portion of the central base portion (as shown above). 
Meyer teaches a hair coloring brush including a central base portion as shown below in the image taken from Fig. 1 of Meyer:
[AltContent: textbox (central base portion)][AltContent: ]
    PNG
    media_image2.png
    374
    475
    media_image2.png
    Greyscale

Meyer further discloses a curved end portion 5 and a plurality of bristles extending out from the curved end portion of the central base portion, the bristles each have an end portion with the end portions forming a curved surface (as shown above). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Meyer with the hair coloring brush disclosed by Taine et al. for the advantage of the curved surface formed by the bristles so that the brush more closely matches the shape of a person’s head thereby requiring fewer strokes for coloring a person’s hair (Meyer, col. 2, lines 13-19). 
With respect to claim 2, Taine et al. disclose a first outer curved side between the curved end portion and the pick handle and a second outer curved side between the curved end portion and the pick handle.
[AltContent: ][AltContent: ][AltContent: rect][AltContent: oval][AltContent: ][AltContent: oval][AltContent: ][AltContent: textbox (first length)] 
    PNG
    media_image3.png
    252
    288
    media_image3.png
    Greyscale
[AltContent: textbox (central non-indented portion)][AltContent: textbox (first outer curved surface)][AltContent: textbox (second outer curved surface)]

With respect to claim 3, Taine et al. discloses that the central base portion further comprises a central non-indented portion (as indicated above) that would be formed between the curved end portion and the curved bottom end in the combination.
With respect to claim 4, Taine et al. disclose that the central non-indented portion has a first length which, in the combination, is defined between the curved end portion and the curved bottom end (as indicated in the above image).
With respect to claim 5, Taine et al. disclose that the central base portion further comprises a first non-indented portion formed between the first curved side and the first outer curved side. (as indicated in the below image taken from Taine et al.):

[AltContent: ][AltContent: textbox (first non-indented portion)][AltContent: oval][AltContent: textbox (second non-indented portion)][AltContent: ][AltContent: oval][AltContent: ][AltContent: rect][AltContent: textbox (first length)] 
    PNG
    media_image3.png
    252
    288
    media_image3.png
    Greyscale



With respect to claim 6, Taine et al. disclose that the central base portion further comprises a second non-indented portion formed between the second curved side and the second outer curved side (as indicated above).
With respect to claim 7, Taine et al. disclose that the central base portion further comprises a central non-indented portion formed between the curved end portion and the curved bottom end, the central non-indented portion having a first length defined between the curved end portion and the curved bottom end, a first non-indented portion formed between the first curved side and the first outer curved side, the first non-indented portion having a second length defined between first curved side and the first outer curved side, a second non-indented portion formed between the second curved side and the second outer curved side, and the second non-indented portion having a third length defined between the second curved side and the second outer curved side as indicated in the below image taken from Taine et al.:




[AltContent: ][AltContent: textbox (second non-indented portion)][AltContent: textbox (2nd length)][AltContent: textbox (3rd length)][AltContent: ][AltContent: oval][AltContent: ][AltContent: textbox (central curved non-indented portion)][AltContent: ][AltContent: ][AltContent: textbox (first non-indented portion)][AltContent: oval][AltContent: ][AltContent: oval][AltContent: ][AltContent: rect][AltContent: textbox (first length)] 
    PNG
    media_image3.png
    252
    288
    media_image3.png
    Greyscale


With respect to claim 8, Taine et al. disclose that the central base portion further comprises a central non-indented portion formed between the curved end portion and the curved bottom end, the central non-indented portion having a first length defined between the curved end portion and the curved bottom end, a first non-indented portion formed between the first curved side and the first outer curved side, the first non-indented portion having a second length defined between first curved side and the first outer curved side, a second non-indented portion formed between the second curved side and the second outer curved side, and the second non-indented portion having a third length defined between the second curved side and the second outer curved side with the first length being greater than the second length (as can be seen above).
With respect to claim 9, Taine et al. disclose the claimed hair coloring brush except for the curved bottom end and the bristles each having an end portion with the end portions forming a curved surface. Taine et al. discloses a hair coloring brush comprising: 
a central base portion, a front side, a back side, an indentation formed in the front side, the indentation having a curved bottom end as shown below in the image taken from Taine et al.: 
[AltContent: ][AltContent: textbox (central base portion)][AltContent: textbox (central curved non-indented surface)][AltContent: ][AltContent: textbox (central indented portion with central indented surface)][AltContent: textbox (curved bottom end)][AltContent: ][AltContent: textbox (second curved side)][AltContent: rect][AltContent: ][AltContent: ][AltContent: textbox (first curved side)][AltContent: ][AltContent: oval][AltContent: textbox (second rounded corner)][AltContent: ][AltContent: textbox (first rounded corner)][AltContent: ] 
    PNG
    media_image1.png
    339
    334
    media_image1.png
    Greyscale


 a first rounded corner, a second rounded corner, a central indented portion, a first curved side positioned between the first rounded corner and the central indented portion, and a second curved side positioned between the second rounded corner and the central indented portion, the indentation providing an area for grasping the brush, the curved bottom end providing a curved bottom surface against which fingers of an operator may be positioned in a curved manner for controlling the brush and the central indented portion having a central indented surface against which a finger of an operator may be positioned for controlling the brush, and a central curved non-indented surface formed between the curved end portion and the curved bottom end (as shown above), and 
an indentation formed in the back side (as shown in Fig. 2 of Taine et al.--also, paragraph [0070] of Taine et al. indicates that each side of the brush is the same), the indentation having a curved bottom end, a first rounded corner, a second rounded corner, a central indented portion, a first curved side positioned between the first rounded corner and the central indented portion, and a second curved side positioned between the second rounded corner and the central indented portion, the indentation providing an area for grasping the brush, the curved bottom end providing a curved bottom surface against which fingers of an operator may be positioned in a curved manner for controlling the brush and the central indented portion having a central indented surface against which a finger of an operator may be positioned for controlling the brush (as shown above); 
Taine et al. further discloses a pick handle 12 extending from the central base portion; and
and a plurality of bristles 40 extending out from the end portion of the central base portion (as shown above).
Meyer teaches a hair coloring brush including a central base portion as shown below in the image taken from Fig. 1 of Meyer:
[AltContent: textbox (central base portion)][AltContent: ]
    PNG
    media_image2.png
    374
    475
    media_image2.png
    Greyscale

Meyer further discloses a curved end portion 5 and a plurality of bristles extending out from the curved end portion of the central base portion, the bristles each have an end portion with the end portions forming a curved surface (as shown above). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Meyer with the hair coloring brush disclosed by Taine et al. for the advantage of the curved surface formed by the bristles so that the brush more closely matches the shape of a person’s head thereby requiring fewer strokes for coloring a person’s hair (Meyer, col. 2, lines 13-19). 
With respect to claim 10, Taine et al. disclose a first outer curved side between the curved end portion and the pick handle and a second outer curved side between the curved end portion and the pick handle (as shown below in the image taken from Taine et al.:


[AltContent: textbox (first outer curved surface)][AltContent: ][AltContent: ][AltContent: textbox (second outer curved surface)][AltContent: ][AltContent: textbox (central non-indented portion)][AltContent: oval][AltContent: oval][AltContent: ][AltContent: rect][AltContent: textbox (first length)] 
    PNG
    media_image3.png
    252
    288
    media_image3.png
    Greyscale





With respect to claim 11, Taine et al. disclose that the central base portion further comprises a central non-indented portion formed in the front side (as indicated above) that would be formed between the curved end portion and the curved bottom end in the combination.
With respect to claim 12, in the combination, Taine et al. also includes a central non-indented portion formed in the back side (Taine et al.; paragraph [0070]) that would be formed between the curved end portion and the curved bottom end.
With respect to claim 13, Taine et al. disclose that the central base portion further comprises a central non-indented portion formed in the front side between the curved end portion and the curved bottom end, the central non-indented portion having a first length defined between the curved end portion and the curved bottom end, a first non-indented portion formed between the first curved side and the first outer curved side, the first non-indented portion having a second length defined between first curved side and the first outer curved side, a second non-indented portion formed between the second curved side and the second outer curved side, and the second non-indented portion having a third length defined between the second curved side and the second outer curved side as indicated in the below image taken from Taine et al.:


[AltContent: ][AltContent: textbox (second non-indented portion)][AltContent: textbox (2nd length)][AltContent: textbox (3rd length)][AltContent: ][AltContent: oval][AltContent: ][AltContent: textbox (central curved non-indented portion)][AltContent: ][AltContent: ][AltContent: textbox (first non-indented portion)][AltContent: oval][AltContent: ][AltContent: oval][AltContent: ][AltContent: rect][AltContent: textbox (first length)] 
    PNG
    media_image3.png
    252
    288
    media_image3.png
    Greyscale


With respect to claim 14, in the combination, due to the symmetry disclosed by Taine et al. (paragraph [0070]), the combination would also have a central non-indented portion formed in the back side between the curved end portion and the curved bottom end, the central non-indented portion having a first length defined between the curved end portion and the curved bottom end, a first non-indented portion formed between the first curved side and the first outer curved side, the first non- indented portion having a second length defined between first curved side and the first outer curved side, a second non-indented portion formed between the second curved side and the second outer curved side, and the second non-indented portion having a third length defined between the second curved side and the second outer curved side--that is the back side would be identical to the front side. 
With respect to claim 15, Taine et al. disclose that the central base portion further comprises a central non-indented portion formed in the front side between the curved end portion and the curved bottom end, the central non-indented portion having a first length defined between the curved end portion and the curved bottom end, a first non-indented portion formed between the first curved side and the first outer curved side, the first non-indented portion having a second length defined between first curved side and the first outer curved side, a second non-indented portion formed between the second curved side and the second outer curved side, and the second non-indented portion having a third length defined between the second curved side and the second outer curved side with the first length being greater that the second length as shown in the below image taken from Taine et al.:

[AltContent: ][AltContent: textbox (second non-indented portion)][AltContent: textbox (2nd length)][AltContent: textbox (3rd length)][AltContent: ][AltContent: oval][AltContent: ][AltContent: textbox (central curved non-indented portion)][AltContent: ][AltContent: ][AltContent: textbox (first non-indented portion)][AltContent: oval][AltContent: ][AltContent: oval][AltContent: ][AltContent: rect][AltContent: textbox (first length)] 
    PNG
    media_image3.png
    252
    288
    media_image3.png
    Greyscale

 
With respect to claim 16, in the combination, due to the symmetry taught by Taine et al., (paragraph [0070]) the combination also has a central non-indented portion formed in the back side between the curved end portion and the curved bottom end, the central non-indented portion having a first length defined between the curved end portion and the curved bottom end, a first non-indented portion formed between the first curved side and the first outer curved side, the first non- indented portion having a second length defined between first curved side and the first outer curved side, a second non-indented portion formed between the second curved side and the second outer curved side, and the second non-indented portion having a third length defined between the second curved side and the second outer curved side with the first length being greater that the second length--that is, the back side would be identical to the front side.
With respect to claim 17, Taine et al. disclose the claimed hair coloring brush system except for the curved bottom end; the bristles each having an end portion with the end portions forming a curved surface; and the bowl. Taine et al. discloses a hair coloring brush comprising: 
a central base portion having a front side, and an indentation formed in the front side, the indentation having a curved bottom end as shown below in the image taken from Taine et al.: 

[AltContent: ][AltContent: textbox (central base portion)][AltContent: textbox (central curved non-indented surface)][AltContent: ][AltContent: textbox (central indented portion with central indented surface)][AltContent: textbox (curved bottom end)][AltContent: ][AltContent: textbox (second curved side)][AltContent: rect][AltContent: ][AltContent: ][AltContent: textbox (first curved side)][AltContent: ][AltContent: oval][AltContent: textbox (second rounded corner)][AltContent: ][AltContent: textbox (first rounded corner)][AltContent: ] 
    PNG
    media_image1.png
    339
    334
    media_image1.png
    Greyscale



 a first rounded corner, a second rounded corner, a central indented portion, a first curved side positioned between the first rounded corner and the central indented portion, and a second curved side positioned between the second rounded corner and the central indented portion (as annotated above), the indentation providing an area for grasping the brush, the curved bottom end provides a curved bottom surface against which fingers of an operator may be positioned in a curved manner for controlling the brush and the central indented portion having a central indented surface against which a finger of an operator may be positioned for controlling the brush.
Taine et al. further discloses a pick handle 12 extending from the central base portion; and
a plurality of bristles 40 extending out from the end portion of the central base portion.
Meyer teaches a hair coloring brush including a central base portion as shown below in the image taken from Fig. 1 of Meyer:
[AltContent: textbox (central base portion)][AltContent: ]
    PNG
    media_image2.png
    374
    475
    media_image2.png
    Greyscale

Meyer further discloses a curved end portion 5 and a plurality of bristles extending out from the curved end portion of the central base portion, the bristles each have an end portion with the end portions forming a curved surface (as shown above). 
Additionally, Meyer teaches a bowl 20 for holding a quantity of dye and having a basin 21 for receiving the bristles and the central base portion (as shown in Fig. 2 of Meyer). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Meyer with the hair coloring brush disclosed by Taine et al. for the advantage of the curved surface formed by the bristles so that the brush more closely matches the shape of a person’s head thereby requiring fewer strokes for coloring a person’s hair (Meyer, col. 2, lines 13-19). 
With respect to claim 18, Meyer discloses that the receptacle further discloses that the receptacle further comprises a basin portion having a V-shaped wall, a rim, a ledge position below the rim in the basin, and a handle as shown below in the Fig. taken From Fig. 2 of Meyer (ends 24 are capable of being used as a handle):
[AltContent: textbox (ledge)][AltContent: textbox (rim)][AltContent: textbox (basin)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image4.png
    254
    583
    media_image4.png
    Greyscale

With respect to claim 19, Taine et al. disclose that the central base portion further comprises a central non-indented portion formed between the curved end portion and the curved bottom end, the central non-indented portion having a first length defined between the curved end portion and the curved bottom end, a first non-indented portion formed between the first curved side and the first outer curved side, the first non-indented portion having a second length defined between first curved side and the first outer curved side, a second non-indented portion formed between the second curved side and the second outer curved side, and the second non-indented portion having a third length defined between the second curved side and the second outer curved side as indicated in the below image taken from Taine et al.:


[AltContent: ][AltContent: textbox (second non-indented portion)][AltContent: textbox (2nd length)][AltContent: textbox (3rd length)][AltContent: ][AltContent: oval][AltContent: ][AltContent: textbox (central curved non-indented portion)][AltContent: ][AltContent: ][AltContent: textbox (first non-indented portion)][AltContent: oval][AltContent: ][AltContent: oval][AltContent: ][AltContent: rect][AltContent: textbox (first length)] 
    PNG
    media_image3.png
    252
    288
    media_image3.png
    Greyscale


With respect to claim 19, Taine et al. disclose that the central base portion further comprises a central non-indented portion formed between the curved end portion and the curved bottom end, the central non-indented portion having a first length defined between the curved end portion and the curved bottom end, a first non-indented portion formed between the first curved side and the first outer curved side, the first non-indented portion having a second length defined between first curved side and the first outer curved side, a second non-indented portion formed between the second curved side and the second outer curved side, and the second non-indented portion having a third length defined between the second curved side and the second outer curved side with the first length being greater than the second length (as can be seen above).



Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive of any error in the above rejection.
While Taine et al. was previously used as a secondary reference with respect to claims 9-16, Mudder is now replaced with Taine et al. as the primary reference in the 103 rejection for all claims. Taine et al. teaches the newly recited central curved non-indented surface formed between the curved end portion and the curved bottom end (in the combination). This bottom end disclosed by Taine et al. has at least one curved edge and therefore is considered a curved surface. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        April 20, 2021